ALLOWABILITY NOTICE


Terminal Disclaimer
The terminal disclaimer filed on August 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/649272 and 16/649280 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The obviousness-type double patenting rejections over 16/649272 and 16/649280 set forth in the previous office action are withdrawn.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	
	Please amend claim 3.


3. (Currently Amended) The adhesive composition of Claim 6, wherein the first epoxy-based compound is included in 20 parts by weight to 50 parts by weight with respect to 100 parts by weight of the adhesive composition.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Iwata et al. (KR 10-2010-0100695 A) teaches an adhesive composition comprising an epoxy compound (A), an oxetane compound (B), a cationic photopolymerization initiator (C), and an acrylate-based compound (D).  Iwata fails to disclose an adhesive composition that simultaneously comprises the contents of 4-8 parts by weight of 3,3’-oxybis(methylene)bis(3-ethyloxetane), 4-6 parts by weight of 3-ethyl-3-hydroxymethyloxetane, and 24-35 parts by weight of 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane all based upon 100 parts of total adhesive composition as required by independent claim 6.
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782